IN THE
                           TENTH COURT OF APPEALS

                                 No. 10-18-00206-CR

MICHELLE SHIRCLIFF,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2015-1821-C1


                           MEMORANDUM OPINION

      Appellant Michelle Shircliff pleaded guilty to possession of a controlled substance,

methamphetamine, in an amount of less than one gram, and the trial court assessed her

punishment at fifteen months’ confinement in state jail. See TEX. HEALTH & SAFETY CODE

ANN. § 481.115(a), (b) (West 2017). Shircliff’s imposition of sentence was on May 21, 2018,

and the judgment of conviction was signed the same day. Shircliff filed her notice of

appeal on June 28, 2018.
         Shircliff’s notice of appeal is untimely, and we have no jurisdiction of an untimely

appeal. See TEX. R. APP. P. 26.2(a)(1); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.

1996) (no appellate jurisdiction where notice of appeal is untimely). This appeal is

therefore dismissed.1




                                                         REX D. DAVIS
                                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed July 25, 2018
Do not publish
[CR25]




1A motion for rehearing may be filed within 15 days after the judgment or order of this Court is rendered.
See TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a
petition for discretionary review, that petition must be filed in the Court of Criminal Appeals within 30
days after either the day the court of appeals’ judgment was rendered or the day the last timely motion for
rehearing was overruled by the court of appeals. See TEX. R. APP. P. 68.2(a).
Shircliff v. State                                                                                  Page 2